NUMBER 13-22-00131-CV

                                   COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI – EDINBURG


                 IN THE INTEREST OF J.J.M., ET AL., CHILDREN


                  On appeal from the County Court at Law No. 5
                           of Nueces County, Texas.


                               MEMORANDUM OPINION
   Before Chief Justice Contreras and Justices Longoria and Tijerina
               Memorandum Opinion by Justice Tijerina

          Appellant L.M. (Mother) appeals the termination of her parental rights to her two

children, J.J.M.1 (J.M.) and E.M. By three issues, Mother argues: (1) the trial court lacked

jurisdiction; (2) the evidence was insufficient to terminate Mother’s parental rights; and

(3) it was not in the best interest of the children to terminate Mother’s parental rights. We

affirm.



        1 We use initials to protect the identity of the children. See TEX. FAM. CODE ANN. § 109.002(d); TEX.

R. APP. P. 9.8(b)(2).
                                     I.      PERTINENT FACTS

       J.M. was born July 3, 2012, and E.M. was born on January 3, 2014. On September

26, 2019, appellee the Texas Department of Family and Protective Services (the

Department) filed a petition to terminate the parents’ rights of Mother and Father.2 The

Department received reports regarding allegations of neglectful supervision; physical

abuse of both children, which left marks and “deep” bruises; ongoing drug use and alcohol

abuse by Father and Mother; failure to seek care and treatment for the children’s mental

health issues; Father sleeping in his car with the children while under the influence of

drugs; the children being filthy and not bathed; and J.M. being significantly behind in

school. Trial commenced on March 5, 2021, but it was recessed until August 18, 2021.

At that time, J.M. was nine years old, and E.M. was seven years old.

       At the conclusion of the trial, the trial court terminated Mother and Father’s parental

rights and appointed the Department the children’s permanent managing conservator.

The trial court found by clear and convincing evidence that Mother had knowingly allowed

the children to remain in conditions which endangered the physical or emotional well-

being of the children, placed the children with persons who endangered the physical or

emotional well-being of the children, constructively abandoned the children, failed to

comply with court ordered provisions, and used a controlled substance. See TEX. FAM.

CODE ANN. § 161.001(b)(1)(D), (E), (N), (O), (P). The trial court also found by clear and

convincing evidence that termination of Mother’s parental rights was in the children’s best



       2  The Department previously terminated Mother’s parental rights to her three daughters in 2009.
Father is not a party to this appeal.

                                                  2
interests. See id. § 161.001(b)(2). Mother then appealed.

                                  II.    THE EVIDENCE

      The Department presented evidence demonstrating the need for termination of

Mother’s rights through testimony from Allaena Brother, a conservatorship caseworker

and Scott Elliff, a court-appointed special advocate.

A.    Brother’s Testimony

      Brother stated that the Department removed the children in October 2019 after

months of trying to work with Mother through family-based services. The trial court

ordered Mother to: provide stable and suitable housing, provide a stable environment free

of drugs and domestic violence, allow the Department monthly access to the home,

undergo individual counseling; undergo substance abuse treatment; complete random

drug tests; complete parenting classes; and participate in domestic violence services.

Brother stated that Mother completed outpatient services in June of 2020; however,

Mother stopped cooperating with the Department following her arrest for driving while

intoxicated (DWI) on August 29, 2020.

      Brother testified that although Mother is participating in substance abuse services,

the Department’s current concern is with alcohol abuse because “[a]s recently as

yesterday . . . [Mother] admitted to still drinking.” Brother clarified that despite Mother

completing parenting classes in November 2019, there are still ongoing patterns of

Mother disengaging from her required services. Although Brother acknowledged that

Mother insisted that she wanted to engage in her service plan requirements, Mother had

a pattern of disengaging with the Department and from her service plan for months at a


                                            3
time. For example, Mother had not submitted to required drug tests or visited the children

since August 2020. Additionally, Brother explained that Mother waited to complete her

domestic violence services until after trial commenced. 3 Following a psychological

evaluation, Mother was ordered to attend individual counseling; Mother did not attend.

       According to Brother, Mother did not show stable housing for the children. She

declined Department visits at her residence and informed the Department that she was

evicted and did not have a home. Brother opined that there was no safe place for the

children to reside with Mother. Further, Brother was unable to receive verification of

Mother’s employment. Most of the employment Mother reported were for arrangements

Mother made with acquaintances for construction jobs or yard work. In this regard,

Brother stated Mother’s day-to-day schedule varied significantly because she was unable

to determine the nature and time of her next job. It was Brother’s opinion that this type of

schedule made Mother inadequate to be the children’s caretaker because the children

require special care due to their disabilities, and Mother had not shown that she was

willing or able to provide such care.

       Brother testified that J.M. has severe behavioral issues and receives regular

therapy and counseling weekly. J.M. was unable to successfully complete life skills

programs and has undergone multiple hospitalizations due to significant aggression he

targeted at E.M. and at the foster parents, specifically, “homicidal ideation.” According to

Brother, the Department continues to struggle with him; he is currently on “child watch”

for displaying aggressive behavior. J.M. is very withdrawn, does not open up easily,


       3   Mother completed her domestic violence services on July 27, 2021.

                                                   4
receives special education services for significant academic delays, and is currently on

three medications. While J.M. was in the custody of his parents, he did not receive these

services even though he acted out “sexually” such as exposing himself, touching other

students in inappropriate places, stalking particular students and teachers, and using

inappropriate language. Although he was going to start third grade (and chronologically

aged to be in fourth grade), he was barely working on fundamentals, such as Kindergarten

level letter recognition, and for this reason he “shuts down” at school. Brother believed

J.M. to be very intelligent but very “behind” and attributed a lot of these delays as a result

of Mother’s parenting. Nonetheless, J.M. “has started to show a little progress,” but it is

“going to be very slow going” as he was diagnosed with ADHD, oppositional defiant

disorder, and bipolar disorder. Despite these diagnoses, Mother had not provided J.M.

with any necessary therapy prior to the Department’s intervention. Moreover, Mother and

Father regularly put J.M. in a parental role to care for E.M.

       Brother testified that E.M. had similar behaviors to J.M and was diagnosed with

“oppositional defiant disorder” and “disruptive, impulsive control, and conduct disorder.”

Unlike J.M., E.M. has responded to therapy particularly well, and is “doing amazing. He’s

thriving,” with his foster family. For example, he participated in tee-ball, track, and Bible

camp during the summer, and “he is a completely different child than he was a year ago”

when he was in the custody of his parents. Brother stated that E.M.’s improvement is “like

night and day,” and “he is doing fabulous.” E.M. currently receives special education

services and has transitioned from a “completely behavioral unit” to general education

classes. E.M. has expressed to Brother that he does not want to regularly visit with


                                              5
Mother, Father, or J.M.—not even on the phone.4

       Brother concluded that Mother was unable to demonstrate she can adequately

handle the special needs of the children. Thus, Brother stated that termination of Mother’s

rights was in the best interest of the children.

B.     Elliff’s Testimony

       Elliff testified that he recommends termination of Mother’s rights. Regarding the

children’s desires, he stated that two days prior to trial, the children reported to him that

they were happy where they were and have not made statements showing a desire to

reunite with Mother. In terms of the physical and emotional needs of the children, Elliff

stated that the parents have not attended to the children’s needs. According to Elliff, while

in Mother’s and Father’s possession, the children had been in several different schools

over the course of one year, and J.M. was removed from school as a first grader, which

“is a very unusual occurrence.” Administrators in all of the children’s previous schools

reached out to the Department expressing concern for the well-being of children. For

example, administrators knew when the children would visit with their parents because

“their behavior becomes extreme for several days after they’ve had these visits.”

According to Elliff, “there certainly needed to be some assessment and intervention done

on [the children’s] behalf,” which “had not occurred,” during Mother’s conservatorship.

       Elliff explained that he has seen “considerable improvement” in the school

environment with the children because of the services they are receiving as a result of



       4J.M. and E.M. were separated because they did not have a healthy relationship, but the
Department testified it was working to reunite them.

                                              6
the Department’s intervention. Elliff testified that if the children had been provided with

these services prior to the Department’s intervention—while in the parent’s

conservatorship—then they would not be so behind academically. J.M. could not

recognize the letters to spell his own name, and he speaks in one-word or two-word

responses. Based on the reports that Elliff has reviewed from the children’s counselors,

psychiatrists, caregivers, principals, teachers, counselors, and the Department, he

believed the children were in physical and emotional danger when living with their

parents. Currently, the children “are in safe environments” and returning them to their

parents would pose a danger to them. Although Elliff has reached out to Mother, she has

not responded to his queries.

C.     Mother’s Testimony

       Mother testified that she left Father and took the children because Father was

physically, mentally, and emotionally abusive with her and the children. Mother admitted

that Father would always hit the children, and she “called the cops on him about it.” She

finally left Father because they all flinched whenever Father would raise his arm, and the

children would hide from him under a table. While the children were in her care, she was

pulled over for a traffic infraction and arrested for an outstanding warrant. She claims that

when she was released from jail, Father did not let her see the children for over a year.

Mother attributed the children’s psychological issues to their Father for keeping them

away from her.

       According to Mother, she currently resides in a new house and has been there for

one month. Mother stated she is currently employed with a painting company, makes


                                             7
twelve dollars an hour, and works over forty hours a week, six days a week.

       She testified that she completed individual counseling last December, and she

further claimed that Brother’s assertion that Mother did not complete individual counseling

was false. It had been over one year since Mother communicated with the children, but

she faulted the Department.

       Mother believed it was in the best interest of the children to be returned to her

because she has “always done [her] best with them . . . the only thing that happened was

that [Father] got a hold of them and wouldn’t give them back and that’s where all the bad

environment started.” If the children were returned to her, she would make sure that

Father was out of the picture, keep E.M. “on the right track” by getting him the help he

needs while keeping him in the activities he enjoys, show J.M. love and affection, keep

sending J.M. to therapy and counseling, and keep J.M. on his current medications.

                                    III.   JURISDICTION

       By her first issue, Mother argues the trial court’s judgment is void because the trial

court did not successfully invoke § 263.401(b) to extend its jurisdiction. Specifically,

Mother states the “submission of the extension order was untimely,” so “the Court lost

jurisdiction over the case on September 28, 2020.”

A.     Applicable Law

       Section 263.401(a) of the family code provides that if a trial court fails to

commence the trial on the merits or grant an extension within one year after the trial court

appointed the Department as temporary managing conservator, the trial court’s

jurisdiction terminates, and the case is automatically dismissed. See id. § 263.401(a)


                                             8
(providing that the trial court’s jurisdiction is terminated on the first Monday after the first

anniversary of the date the trial court rendered a temporary order appointing the

department as temporary managing conservator); In re G.X.H., 627 S.W.3d 288, 292

(Tex. 2021). However, § 263.401(b) provides that the trial court may extend its jurisdiction

by an additional 180 days if (1) extraordinary circumstances necessitate the children

remaining in the Department’s conservatorship, and (2) continuing the Department’s

appointment is in the children’s best interest. See TEX. FAM. CODE ANN. § 263.401(b).

       Here, the trial court rendered an order appointing the Department temporary

managing conservator on September 26, 2019. The first Monday after the anniversary of

that date was September 28, 2020. Therefore, unless the trial court either (1)

“commenced the trial on the merits,” or (2) “granted an extension under Subsection (b) or

(b–1),” the court’s jurisdiction over the case would terminate on September 28, 2020. See

§ 263.401(a), (b). These findings may be made “orally on the record or in some other

writing.” In re G.X.H., 627 S.W.3d at 299.

B.     Discussion

       On September 15, 2020, the trial court held a review hearing for conservatorship

of the children and to consider the Department’s motion for “extension pursuant to

§ 263.401.” Mother and Father did not attend the hearing. The record provides that at the

hearing, there was testimony that Mother and Father were not communicating with the

Department and were not making progress on their services. Father had relapsed on

drugs and was “kicked out of drug court.” Mother was not living at the address she had

provided and was a “no show” for her scheduled visits with the Department. Mother and


                                               9
Father were not communicating or visiting the children; meanwhile, the children were

doing well in the foster system. The Department requested a status quo placement and

an “extension due to extenuating circumstances around Covid.” Mother’s counsel

indicated that he had no contact with mother, so he “had no direction on where to go with

this” while Father’s counsel indicated Father “fell off the wagon quite a while ago.” At the

conclusion of the hearing, the trial court orally granted a ninety-day extension “if we’re not

set for trial by then.”

       Following the trial court’s oral extension, the trial court held a docket control

conference (DCC) on October 13, 2020. A new scheduling order was “provided to all

attorneys of record and submitted to the [trial] court on” November 2, 2020, setting the

trial date for February 2021.

       Thereafter, on December 31, 2020, the Department submitted a written order for

the trial court to memorialize its September 15, 2020 order granting an extension, which

the trial court signed on January 2021. The order reads that a hearing was held and that

the trial court—before the end of the initial dismissal period—found “that extraordinary

circumstances      necessitate   the   child   remaining   in   the   temporary    managing

conservatorship” of the Department.5

       The family code permits the court to render the order orally. See TEX. FAM. CODE

ANN. § 101.026; see also In re R.J.R., No. 04-21-00246-CV, 2021 WL 5813827, at *2

(Tex. App.—San Antonio Dec. 8, 2021, no pet.) (mem. op.) (“[T]he court may have orally



       5 The order further provides numerous other findings leading to the continuation of the
Department’s conservatorship.

                                               10
extended the automatic dismissal date during the March 16 hearing.”). Mother bears the

burden on appeal to show that did not occur. See In re G.X.H., 627 S.W.3d at 300 (finding

that the parents bore burden to bring forth record on appeal “to demonstrate the absence

of evidence” of findings). Mother did not move to dismiss after the September 28, 2020

dismissal date or otherwise assert the trial court lacked jurisdiction to proceed. See id. at

301 (“[W]hile a trial court’s failure to timely extend the automatic dismissal date before

that date passes—through a docket-sheet notation or otherwise—is jurisdictional,

claimed defects relating to the other requirements of [§] 263.401(b) are not. Accordingly,

with the exception of a trial court’s failure to extend the automatic dismissal date before it

passes, complaints regarding the trial court’s compliance with the requirements in

subsection (b) must be preserved for appellate review.”). Conversely, Mother acquiesced

to the new trial setting as evidenced by the scheduling order and her failure to object

thereafter. Therefore, the record contains no evidence to support Mother’s argument that

“the Court lost jurisdiction over the case on September 28, 2020.” Because we conclude

the trial court effectively extended the automatic dismissal date, it retained jurisdiction to

render an order of termination, and we proceed to the merits of Mother’s appeal. See id.

at 298 (concluding the only reasonable interpretation of a docket entry regarding a

hearing was that the trial court extended the automatic dismissal date); see also In re

P.Z.F., No. 05-21-00161-CV, __ S.W.3d ___, 2021 WL 3941667, at *4 (Tex. App.—Dallas

Sept. 2, 2021, pet. denied) (“Based on G.X.H., we imply the [§] 263.401(a) findings were

made on the record at the oral hearing.”).




                                             11
                                 IV.    STANDARD OF REVIEW

       For a trial court to terminate a parent-child relationship, there must be clear and

convincing evidence that: (1) the parent’s actions or omissions satisfy at least one ground

listed in § 161.001(b)(1) of the family code; and (2) termination is in the child’s best

interest. See TEX. FAM. CODE ANN. § 161.001(b); In re E.N.C., 384 S.W.3d 796, 803 (Tex.

2012); In re J.L., 163 S.W.3d 79, 84 (Tex. 2005). Evidence is clear and convincing if it

“will produce in the mind of the trier of fact a firm belief or conviction as to the truth of the

allegations sought to be established.” TEX. FAM. CODE ANN. § 101.007; In re E.N.C., 384

S.W.3d at 802.

       Only one predicate act under § 161.001 (b)(1) is necessary to support a judgment

of termination in addition to the required finding that termination is in the child’s best

interest. In re A.V., 113 S.W.3d 355, 362 (Tex. 2003). To determine whether the evidence

is legally sufficient to support the trial court’s findings, we look at all the evidence in the

light most favorable to the finding and ask whether a reasonable factfinder could have

formed a firm belief or conviction the finding was true. In re J.F.C., 96 S.W.3d 256, 266

(Tex. 2002). We must assume the factfinder resolved disputed facts in favor of its finding

if a reasonable factfinder could do so, and we disregard all evidence a reasonable

factfinder could have disbelieved or found incredible. Id.

       When reviewing a challenge to the factual sufficiency of the evidence, we give due

consideration to evidence that the factfinder could reasonably have found to be clear and

convincing. Id.; In re C.H., 89 S.W.3d 17, 25–26 (Tex. 2002). We determine whether the

evidence is such that a factfinder could reasonably form a firm belief or conviction about


                                               12
the truth of the Department’s allegations. In re. J.F.C., 96 S.W.3d at 266. We consider

whether disputed evidence is such that a reasonable factfinder could not have resolved

that disputed evidence in favor of its finding. Id. If, in light of the entire record, the disputed

evidence that a reasonable factfinder could not have credited in favor of the finding is so

significant that a factfinder could not reasonably have formed a firm belief or conviction,

then the evidence is factually insufficient. Id.

                                    V.      ENDANGERMENT

       Mother argues the evidence is insufficient to support a finding that she placed or

knowingly allowed the children to remain in conditions or surroundings which endangered

their physical or emotional well-being.

A.     Applicable Law

       Section 161.001(b)(1)(D) and (E) both require a finding of endangerment. To

endanger means to expose to loss or injury, to jeopardize. Tex. Dep’t of Human Servs. v.

Boyd, 727 S.W.2d 531, 533 (Tex. 1987). The specific danger to a child’s physical or

emotional well-being need not be established as an independent proposition, but it may

be inferred from parental misconduct. Id.

       Pursuant to subsection D, the endangerment analysis focuses on the evidence of

the children’s physical environment although the environment produced by the conduct

of the parents bears on the determination of whether the children’s surroundings threaten

their well-being. In re E.M., 494 S.W.3d 209, 221 (Tex. App.—Waco 2015, pet. denied).

Subsection D permits termination if the petitioner proves parental conduct caused the

children to be placed or remain in an endangering environment. Id. It is not necessary


                                                13
that the parent’s conduct be directed toward the children or that the children actually be

injured; rather, a child is endangered when the environment creates a potential for danger

which the parent is aware of but disregards. Id. Conduct that demonstrates awareness of

an endangering environment is sufficient to show endangerment. Id. In considering

whether to terminate parental rights, the court may look at parental conduct both before

and after the birth of the child. Id. Section D permits termination based upon only a single

act or omission. Id. at 222.

       Under subsection E, the relevant inquiry is whether evidence exists that the

endangerment of the children’s physical well-being was the direct result of the parent’s

conduct, including acts, omissions, or failures to act. Id. Either the parent’s conduct or the

conduct of a person with whom the parent knowingly leaves the children that endangers

their physical or emotional well-being is sufficient. Id. In either instance, it is thus the direct

result of the parent’s conduct that results in the termination of the parental rights. It is not

necessary, however, that the conduct be directed at the children or that the children

actually suffer injury. Id. Because the evidence pertaining to subsections D and E is

interrelated, we may conduct a consolidated review. In re of M.R.J.M., 280 S.W.3d 494,

503 (Tex. App.—Fort Worth 2009, no pet.).

B.     Discussion

       Here, the Department alleged multiple instances of neglect, physical and emotional

abuse, domestic violence, and drug use. Mother confirmed there were several instances

of domestic violence: “[T]he way [Father] talks to them and the way he hits them, you

know. Me and [Father] would always fight about it. I called the cops on him about it.” A


                                                14
parent’s decision to continue living with someone who has committed instances of

domestic violence may support an endangerment finding. See In re M.V., 343 S.W.3d

543, 547 (Tex. App.—Dallas 2011, no pet.) (evidence of domestic violence between the

mother and father was sufficient to establish that mother knowingly placed or knowingly

allowed the child to remain in conditions or surroundings which endangered his physical

or emotional well-being); In re J.I.T.P., 99 S.W.3d 841, 845 (Tex. App.—Houston [14th

Dist.] 2003, no pet.) (providing that a propensity for violence may be considered as

evidence of endangerment); see also In re A.V.W., No. 13-12-00684-CV, 2013 WL

1932887, at *5 (Tex. App.—Corpus Christi–Edinburg May 9, 2013, pet. denied) (mem.

op.) (“It is self[-]evident that parents perpetrating violence towards [other] members of the

family threaten the emotional development and well-being of any child.”); In re K.S., No.

02-14-00073-CV, 2014 WL 3867529, at *8–10 (Tex. App.—Fort Worth Aug. 7, 2014, no

pet.) (mem. op.) (concluding the evidence sufficient to support termination under

subsections D and E where children witnessed violence in home).

       The Department observed Mother to be under the influence of a “mind-altering

substance” on more than one occasion: Mother had “red, glossy eyes, slurred speech,

was not able to stay standing without holding on to the door[]way” and was “using

synthetic marijuana” while caring for the children. In such circumstances, Mother refused

to provide the Department with the children’s location and insisted they “were with a

friend.” A parent’s conduct that subjects a child to a life of uncertainty and instability

endangers the child’s physical and emotional well-being. See In re R.W., 129 S.W.3d

732, 739 (Tex. App.—Fort Worth 2004, pet. denied). Mother tested positive for marijuana.


                                             15
Although Mother provided some negative drug tests, Mother failed to comply with court-

ordered drug tests and went through periods of noncompliance. There was evidence that

J.M. told school officials that he witnessed his parents use drugs in front of him. Drug use

and its effect on a parent’s ability to parent may establish an endangering course of

conduct. See In re J.O.A., 283 S.W.3d 336, 345 (Tex. 2009); see In re M.E.-M.N., 342

S.W.3d 254, 263 (Tex. App.—Fort Worth 2011, pet. denied) (“[A] parent’s decision to

engage in illegal drug use during the pendency of a termination suit, when the parent is

at risk of losing a child, supports a finding that the parent engaged in conduct that

endangered the child’s physical or emotional well-being.”); Cervantes-Peterson v. Tex.

Dep’t of Family & Protective Servs., 221 S.W.3d 244, 253 (Tex. App.—Houston [1st Dist.]

2006, no pet.) (noting that mother’s continued narcotics use after child’s removal and in

face of drug testing, jeopardized her relationship with her child).

       Furthermore, Brother testified that in May 2014, the children were removed from

Mother because Mother “was found unresponsive in a car with both the children,” was

taken to the hospital, and was administered Narcan, a medication to combat drug

overdose. See J.O.A., 283 S.W.3d at 345; see also A.S. v. Tex. Dep’t of Family &

Protective Servs., 394 S.W.3d 703, 712 (Tex. App.—El Paso 2012, no pet.) (providing

that a factfinder may infer from a parent’s past conduct endangering the well-being of the

children that similar conduct will recur in the future). Still, Mother denied she was doing

drugs, explained that she “was just tired from working,” and did not remember having

been administered Narcan.

       While Mother reported to Brother there was “severe domestic violence” in the


                                             16
home which the children witnessed and experienced, Mother argues that there was “no

concrete evidence presented of abuse” but “mere speculation.” However, there was

evidence provided to the trial court that at the time of the children’s removal from Mother

and Father, different reporting parties “observed [the children] with long, deep bruises.”

Mother testified that she “couldn’t do it [any]more . . . [Father] couldn’t even pick his hand

up because they were all—all of us were flinching. They would go hide under the

table . . . .” Abusive and violent conduct by a parent or other person in the children’s home

may produce an environment that endangers the physical and emotional well-being of the

children. See In re L.E.S., 471 S.W.3d 915, 925 (Tex. App.—Texarkana 2015, no pet.).

       Furthermore, there was evidence that the children had mental health issues and

severe academic delays for which they were not receiving treatment or special education

services. Specifically, although the evidence presented showed he was intelligent, J.M.

was “significantly behind in his school performance and his behaviors while at school”

and was “very academically delayed.” Administrators in all of the children’s previous

schools reached out to the Department expressing concern. Thus, Mother did not address

and had not obtained any treatment or support for the children. See In re E.P.C., 381

S.W.3d 670, 684 (Tex. App.—Fort Worth 2012, no pet.) (considering a child’s muscle

weakness, lack of coordination, delayed milestones, and delayed development as

evidence of endangerment); In re S.G.S., 130 S.W.3d 223, 238 (Tex. App.—Beaumont

2004, no pet.) (holding that the children’s rotten teeth and developmental delays were

product of avoidable neglect caused by parents knowingly engaging in conduct that

endangered their children’s emotional or physical well-being); see also In re R.S., No. 02-


                                             17
15-00137-CV, 2015 WL 5770530, at *4 (Tex. App.—Fort Worth Oct. 1, 2015, no pet.)

(mem. op.) (holding, in context of subsections (D) and (E), that children’s untreated

medical conditions and developmental condition supported endangerment finding).

Brother believed J.M. would need therapy his entire life and would continue to require

intensive treatment, which he was not receiving in Mother’s care. Although E.M.’s

behaviors were initially similar to J.M.’s behaviors, E.M. had significantly improved with

medication and responded to therapy as a result of the Department’s intervention.

C.    Conclusion

      The trial court was the sole judge of the witnesses’ credibility and was free to

believe the Department’s testimony and to disbelieve Mother’s explanations. See In re

J.O.A., 283 S.W.3d at 346. There was evidence that Mother did not comply with her family

service plan: she failed to provide drug-free tests; she failed to complete her individual

counseling; she failed to secure stable housing; and she failed to complete family

counseling. See In re R.F., 115 S.W.3d 804, 811 (Tex. App.—Dallas 2003, no pet.)

(providing that as part of the endangering-conduct analysis, a court may consider a

parent’s failure to complete a service plan). We find that the evidence is legally and

factually sufficient to support the trial court’s findings that Mother knowingly placed or

knowingly allowed the children to remain in conditions or surroundings that endanger the

children and engaged in conduct or knowingly placed the children with persons who

engaged in conduct that endangers the children. See TEX. FAM. CODE ANN. § 161.001

(b)(1)(D), (E). We overrule Mother’s second issue. Because we find that the evidence is

sufficient under subsections D and E, we need not address the remaining statutory


                                           18
grounds Mother challenges on appeal. See In re A.V., 113 S.W.3d at 362 (providing that

only one predicate act under § 161.001(b)(1) is necessary to support a judgment of

termination in addition to the required finding that termination is in the child’s best

interest).

                                          VI.      BEST INTEREST

        By her third issue, Mother argues it was not in the best interest of the children to

terminate her parental rights.

A.      Applicable Law

        When considering the best interest of a child, we recognize there is a strong

presumption that the child’s best interest is served by preserving the parent-child

relationship. In re R.R., 209 S.W.3d 112, 116 (Tex. 2006). However, we also presume

that prompt and permanent placement of the child in a safe environment is in the child’s

best interest. TEX. FAM. CODE ANN. § 263.307(a).

        In determining whether a parent is willing and able to provide the child with a safe

environment, we consider the factors set forth in the family code as well as the Holley

factors.6 See id. § 263.307(b); Holley v. Adams, 544 S.W.2d 367, 371–72 (Tex. 1976).

These factors are not exhaustive. In re C.H., 89 S.W.3d at 27. “The absence of evidence

about some of these considerations would not preclude a factfinder from reasonably



         6 These factors include: (1) the child’s desires; (2) the child’s present and future emotional and

physical needs; (3) any present or future emotional and physical danger to the child; (4) the parental abilities
of the individuals seeking custody; (5) the programs available to assist the individuals seeking custody to
promote the child’s best interest; (6) the plans for the child by the individuals or agency seeking custody;
(7) the stability of the home or proposed placement; (8) the parent’s acts or omissions which may indicate
that the existing parent-child relationship is improper; and (9) any excuse for the parent’s acts or omissions.
Holley v. Adams, 544 S.W.2d 367, 371–72 (Tex. 1976).

                                                      19
forming a strong conviction or belief that termination is in the child’s best interest,

particularly if the evidence were undisputed that the parental relationship endangered the

safety of the child.” Id. In analyzing these factors, we focus on the best interest of the

child, not the best interest of the parent. Dupree v. Tex. Dep’t of Protective & Regul.

Servs., 907 S.W.2d 81, 86 (Tex. App.—Dallas 1995, no writ).

       Evidence that proves one or more statutory grounds for termination may also

constitute evidence illustrating that termination is in the child’s best interest. In re C.H.,

89 S.W.3d at 28. “A best-interest analysis may consider circumstantial evidence,

subjective factors, and the totality of the evidence as well as the direct evidence.” In re

E.D., 419 S.W.3d 615, 620 (Tex. App.—San Antonio 2013, pet. denied). “A trier of fact

may measure a parent’s future conduct by his past conduct and determine whether

termination of parental rights is in the child’s best interest.” Id.

B.     Discussion

       1.      Children’s Desires, Ages, and Vulnerabilities

       The record shows that none of the children expressed a desire to return to Mother

or even to speak to her on the phone. Conversely, the children reported to the Department

that they were happy in their current placement. See In re C.N.S., 105 S.W.3d 104, 106

(Tex. App.—Waco 2003, no pet.) (considering the evidence of a lack of an emotional

bond between the children and the parent as relevant in determining the child’s desires).

Furthermore, there was significant testimony that both children have severe special

needs, which Mother neglected prior to the Department’s intervention. J.M. currently

receives weekly therapy and counseling, and the Department testified the children are


                                               20
well-cared for in the Department’s custody. See Holley, 544 S.W.2d at 371–72 (stating

that courts may consider plans for child by individuals or agency seeking custody).

Although E.M. was confined to a behavioral unit when the Department first intervened, he

is now in a general classroom, and he is “thriving” with his foster family. See TEX. FAM.

CODE ANN. § 263.307(b)(12)(F) (providing that court may consider whether the family

understands the child’s needs and capabilities); In re J.M.T., 519 S.W.3d 258, 269 (Tex.

App.—Houston [1st Dist.] 2017, pet. denied) (considering evidence of a child’s bond with

foster mother in the best-interest analysis). The record indicates that Mother was “popping

in and out” of the children’s lives and had not seen the children in over a year. These

factors weigh in favor of termination.

       2.     Children’s Present and Future Emotional and Physical Needs, Plans
              for the Children, and Parental Abilities

       “The need for permanence is the paramount consideration for the child’s present

and future physical and emotional needs.” In re S.J.R.-Z., 537 S.W.3d at 693. “[T]he

prompt and permanent placement of the child in a safe environment is presumed to be in

the child’s best interest.” TEX. FAM. CODE ANN. § 263.307(a). The children have

extraordinary psychological and emotional needs. Mother did not accommodate,

intervene, or even address these needs. Instead, she blames Father entirely for the

children’s regressions and developmental delays. There was testimony that if Mother had

intervened earlier, the children would not be so delayed. Mother failed to meet the

children’s medical, developmental, and emotional needs, but both children have improved

significantly since their removal from Mother. See In re S.D., 980 S.W.2d 758, 764 (Tex.

App.—San Antonio 1998, pet. denied) (holding it was in the children’s best interests to

                                            21
place them “in a stable environment where they can receive proper care for their special

needs”).

       Brother testified that Mother “confirmed [to Brother] the extensive domestic

violence that was in the home,” which the children witnessed and outcried until Mother

finally decided to remove the children from that environment. See In re C.J.F., 134 S.W.3d

343, 354 (Tex. App.—Amarillo 2003, pet. denied) (providing that a parent’s failure to

protect their children from abuse is evidence supporting the best interest finding).

However, after Mother was arrested, Father took custody of the children, and there is no

evidence that Mother took action, such as reporting Father to the Department, for

example, to remove the children from his care knowing that he was abusive to the

children. Thus, Mother was aware that the children were placed and remained in a

dangerous environment. See In re A.M., 385 S.W.3d 74, 83 (Tex. App.—Waco 2012, pet.

denied) (considering the parent’s history of endangering and neglecting the children and

of exposing the children to domestic violence in its review of the evidence supporting the

best interest determination). Additionally, there was extensive evidence of Father’s

habitual drug use, addiction, and overdose—still, Mother claims Father “got a hold of them

and wouldn’t give them back.” See In re C.V.L., 591 S.W.3d 734, 751 (Tex. App.—Dallas

2019, pet. denied) (providing that evidence that a parent allowed a child to be around

persons using drugs can support a conclusion that the child’s surroundings endanger the

child’s physical or emotional well-being); see also In re J.J., No. 07-13-00117-CV, 2013

WL 4711542, at *4 (Tex. App.—Amarillo Aug. 29, 2013, no pet.) (mem. op.) (“[A] parent’s

decision to leave a child in the care of a known drug user is relevant to the predicate acts


                                            22
or omissions outlined in subsections (D) and (E).”).

       Brother was concerned that if the children were returned to Mother, she would not

know where they would reside and would not know of a safe place to take the children.

She was concerned about returning the kids to Mother because Mother had not

demonstrated sobriety or an ability to address the special needs of the children. These

factors weigh in favor of termination.

       3.     History of Substance Abuse and Acts of Violence

       Additional factors to consider in a best interest determination are whether there is

a history of substance abuse or assaultive conduct by the child’s family or others who

have access to the child’s home. See TEX. FAM. CODE ANN. § 263.307(b)(7), (8). Mother

testified that she was using drugs when she was pregnant with E.M.; however, she denied

previously admitting to smoking cigarettes dipped in cocaine during her pregnancy

because “that’s far back.” See In re J.T.G., 121 S.W.3d 117, 125 (Tex. App.—Fort Worth

2003, no pet.) (“A mother’s use of drugs during pregnancy may amount to conduct that

endangers the physical and emotional well-being of the child.”). The Department

observed Mother to be under the influence of a mind-altering substance several times.

See In re J.M.T., 519 S.W.3d 258, 270 (Tex. App.—Houston [1st Dist.] 2017, pet. denied).

(stating that parental drug abuse reflects poor judgment and is relevant in determining the

child’s best interest). Mother was aware she tested positive for alcohol more than once,

but she stated that “one little beer on the way home” is “nothing outrageous and bad”

despite her DWI arrest while this case was pending. See id. Mother further tested positive

for marijuana on August 20, 2019.


                                            23
        Brother testified that in May of 2014, the children were initially removed from

Mother because Mother “was found unresponsive in a car with both the children,” was

taken to the hospital, and was administered a medication to combat drug overdose.7 See

In re S.J.R.-Z., 537 S.W.3d at 693 (“This court considers a parent’s conduct before and

after the Department’s removal of the children.”); see also In re H.R.M., 209 S.W.3d 105,

108 (Tex. 2006); In re E.A., No. 13-06-503-CV, 2007 WL 2471459, at *8 (Tex. App.—

Corpus Christi–Edinburg Aug. 31, 2007, no pet.) (mem. op.) (“Because there is evidence

that appellant’s past actions were unsuitable, the trial court could have inferred that similar

unsuitable conduct could recur in the future if the children are returned to appellant.”).

These factors weigh in favor of termination.

        4.        Programs Available and Parent’s Acts, Omissions, and Willingness to
                  Accept Help

        According to Mother, Father was the only culprit; however, Mother conceded that

the children were removed from her care in 2014 when Father was not in the picture.8

There was evidence that after removal, Mother tested positive for alcohol several times,

was arrested for DWI, failed to submit to drug tests, and failed to complete her required

court-ordered services. See In re K.-A.B.M., 551 S.W.3d 275, 287 (Tex. App.—El Paso

2018, no pet.) (providing that a parent’s failure to submit to a drug test can be considered

a positive result); In re J.M.T., 519 S.W.3d 258, 267 (Tex. App.—Houston [1st Dist.] 2017,

pet. denied) (“A factfinder may infer from a parent’s failure to take the initiative to complete



        7   At the time, J.M. was two years old, and E.M. was four months old.

        8 Mother admitted that prior to this case, her three daughters were removed from her care because
she continued to allow them to be around her previous paramour someone who had sexually abused them.

                                                     24
the services required to regain possession of his child that he does not have the ability to

motivate himself to seek out available resources needed now or in the future.”); see also

TEX. FAM. CODE ANN. § 161.001(b)(1)(O) (providing that a parent’s failure to complete

even one requirement of the family service plan may support termination under this

subsection.); In re J.M.T., 519 S.W.3d at 267; In re M.C.G., 329 S.W.3d at 676 (“The

Family Code does not provide for substantial compliance with a family services plan.”).

        Moreover, there was evidence that while the kids were in Mother’s care, they were

not attending school. The Department testified that Mother had a pattern of disengaging

from her services for months at a time, demonstrating that Mother was not willing to

interact with the Department.9 See TEX. FAM. CODE ANN. § 263.307(b)(10) (stating that

willingness and ability “to cooperate with and facilitate an appropriate agency’s close

supervision” is relevant consideration in deciding whether parent can provide child with

safe environment); Wilson v. State, 116 S.W.3d 923, 925 (Tex. App.—Dallas 2003, no

pet.) (providing that a parent’s lack of motivation in improving parenting skills is evidence

to support a finding that termination is in the child’s best interest). There was evidence

that Mother did not provide the children with a safe environment, did not have a concrete

plan for the children moving forward, was unable to provide stability for the children,

exposed the children to domestic violence, tested positive for alcohol and marijuana,

failed to complete her court-ordered services, was consistently unstable, and was

unwilling to improve her parenting skills. These factors weigh in favor of termination.



        9 Mother attributed this to not having a phone, working two or three jobs a day, and relying on the
phone at the laundromat.

                                                    25
C.     Conclusion

       Having reviewed the record and considered the evidence in the appropriate light

for each standard of review, we conclude the trial court could have formed a firm belief or

conviction that termination of Mother’s parental rights is in the children’s best interests.

See TEX. FAM. CODE ANN. § 161.001(b)(2). Accordingly, we hold the evidence is legally

and factually sufficient to support the trial court’s best interest findings. We overrule

Mother’s third issue.

                                    VII.   CONCLUSION

       We affirm the trial court’s judgment.


                                                                      JAIME TIJERINA
                                                                      Justice

Delivered and filed on the
11th day of August, 2022.




                                               26